Appeal from 17th District Court, Tarrant County, Fred W. Davis, Judge.
Prior report: Tex.App., 906 S.W.2d 635.
The joint agreed motion of petitioners and respondent for rehearing and reformation of judgment in the Court of Appeals for Second District of Texas, and memorandum of settlement of all claims, is granted in part. Petitioners’ motion for rehearing, as corrected, filed on July 18, 1996, is granted without reference to the merits and the application for writ of error is granted, also without reference to the merits.
The judgments of the courts below are vacated without reference to the merits and the cause is remanded to the trial court for entry of judgment in accordance with the settlement agreement of the parties.